  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM S. POWELL,              )
                                )
     Petitioner,                )
                                )        CIVIL ACTION NO.
     v.                         )          2:19cv413-MHT
                                )               (WO)
STATE OF ALABAMA, et al.,       )
                                )
     Respondents.               )

                             OPINION

    Pursuant to 28 U.S.C. § 2241, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.              This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge the petition be

dismissed as moot.       There are no objections to the

recommendation.      After     an   independent   and    de    novo

review    of   the   record,    the     court   concludes      that

petitioner’s    objections     should   be   overruled   and    the

magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 4th day of October, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
